Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         February 4, 2020



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 STATE OF WASHINGTON,                                                No. 51630-6-II

                                Respondent,                        consolidated with

        v.

 BRADLEY LEWIS REYNOLDS,

                                Appellant.
 In the Matter of the Personal Restraint                             No. 52376-1-II
 Petition of

 BRADLEY LEWIS REYNOLDS,                                        PUBLISHED OPINION

                                Petitioner.


       MAXA, C.J – In a consolidated appeal and personal restraint petition (PRP), Bradley

Reynolds challenges his conviction for failure to register as a sex offender.

       In Washington, a person convicted of a “sex offense” is required to register as a sex

offender. RCW 9A.44.128(10)(h) defines “sex offense” to include “an offense for which [a]

person would be required to register as a sex offender while residing in the state of conviction.”

In 1990, Reynolds was convicted of third degree rape in Oregon. Under Oregon law in effect at

that time, that conviction required Reynolds to register as a sex offender in Oregon. Therefore,

Reynolds was required to register as a sex offender in Washington based on the definition in

RCW 9A.44.128(10)(h).
No. 51630-6-II / 52376-1-II


       Reynolds argues that RCW 9A.44.128(10)(h) is unconstitutional based on the recent

decision of Division One of this court in State v. Batson, 9 Wash. App. 2d 546, 550-54, 447 P.3d
202, review granted, 194 Wash. 2d 1009 (2019). The court in Batson held that RCW

9A.44.128(10)(h) is an unconstitutional delegation of the legislative function because it allows

another state’s legislature to define an element of the crime of failure to register as a sex

offender. Id. at 553. We agree with the holding in Batson. Accordingly, we reverse and vacate

Reynolds’s conviction.1

                                            FACTS

       In 1990, Reynolds was convicted of third degree rape in Oregon. Third degree rape

is a felony sexual offense in Oregon, ORS § 163.355, for which registration as a sex

offender is required. ORS §§ 163A.010, 163A.015. At some point, Reynolds moved to

Washington. He subsequently was convicted of failure to register as a sex offender in

Washington in 2005, 2008, 2014, and July 2017.

       In January 2018, Reynolds again was convicted of failure to register as a sex

offender. He appealed his conviction. Later, Reynolds also filed a timely PRP. This court

consolidated Reynolds’s PRP with his direct appeal.

                                         ANALYSIS

       RCW 9A.44.128(10)(h) defines “sex offense” for purposes of sex offender

registration to include “[a]ny out-of-state conviction for an offense for which the person




1
  Reynolds argues in the alternative that the State did not present sufficient evidence to prove that
he was required to register in Oregon because the Oregon court failed to notify him at sentencing
of his duty to register as a sex offender. He also argues in his PRP that the trial court erred in
failing to analyze whether his 1990 Oregon conviction was comparable to a Washington offense.
Because of our holding, we do not address these issues.


                                                  2
No. 51630-6-II / 52376-1-II


would be required to register as a sex offender while residing in the state of conviction.”2

Reynolds argues that this provision is an unconstitutional delegation of legislative function.

We agree.

A.      LEGAL PRINCIPLES

        We review a statute’s constitutionality de novo. State v. Bassett, 192 Wash. 2d 67, 77,

428 P.3d 343 (2018). Statutes are presumed constitutional, and a defendant challenging the

statute “has the burden to prove otherwise beyond a reasonable doubt.” Id.

        Article II, section 1 of the Washington Constitution vests legislative powers in the

state legislature. Therefore, it is unconstitutional for the legislature to “abdicate or transfer

its legislative function to others.” Brower v. State, 137 Wash. 2d 44, 54, 969 P.2d 42 (1998).

        One of the legislature’s functions is to define the elements of crimes under Washington

law. See State v. Torres Ramos, 149 Wash. App. 266, 276, 202 P.3d 383 (2009). The legislature

cannot delegate to another entity the ability to determine what constitutes a crime in Washington.

See State v. Dougall, 89 Wash. 2d 118, 122-23, 570 P.2d 135 (1977).

        These principles are implicated when the legislature refers to the laws of another state or

the federal government in defining a crime. In Dougall, the court invalidated a statue providing

that a drug would become a controlled substance under Washington law once that drug was

designated as a controlled substance under federal law. Id. at 120, 123. The court stated, “While

the legislature may enact statutes which adopt existing federal rules, regulations, or statutes,

legislation which attempts to adopt or acquiesce in future federal rules, regulations, or statutes is




2
 RCW 9A.44.128(10)(h) also states that a “sex offense” includes an out-of-state conviction for
“an offense that under the laws of this state would be classified as a sex offense under this
subsection.” This provision is inapplicable here because the State does not argue that an Oregon
conviction of third degree rape is comparable to a Washington “sex offense.”


                                                   3
No. 51630-6-II / 52376-1-II


an unconstitutional delegation of legislative power and thus void.” Id. at 122-23. The statute in

that case was unconstitutional because it allowed a future federal designation to determine the

law in Washington. Id. at 123.

        Conversely, the legislature acts within its authority when it conditions “the operative

effect of a statute upon the happening of a future specified event.” Diversified Inv. P’ship v.

Dep’t of Soc. & Health Servs., 113 Wash. 2d 19, 28, 775 P.2d 947 (1989) (emphasis added). In that

situation the legislature itself is determining the event that will trigger operation of the statute.

Id. at 28-29.

B.      BATSON DECISION

        In Batson, Arizona law required Batson to register as a sex offender in Arizona

based on a conviction in that state. 9 Wash. App. 2d at 547-48. After he moved to

Washington, Batson was required to register as a sex offender in Washington based on his

duty to register in Arizona under the definition of “sex offense” in RCW 9A.44.128(10)(h).

Id. at 549. Batson was convicted of failing to register in Washington. Id. The court noted

that the duty to register was an element of Batson’s crime and the only way the State could

establish that element was to show that Batson would be required to register in Arizona if

he lived in that state. Id. at 552.

        Division One emphasized that RCW 9A.44.128(10)(h) focuses not on what Arizona

law provided at a fixed point in the past, but on what Arizona law may provide at some

time in the future. Id. The court stated,

        Batson’s duty to register in [Washington] is thus completely dependent on whether
        the Arizona Legislature retains or removes his crime of conviction on its list of
        registrable crimes. If the Arizona Legislature eliminates Batson’s crime of
        conviction from this list, any duty to register in Washington evaporates. If,
        however, the Arizona Legislature then reinstates the registration requirement,
        Batson’s duty under Washington law would be resuscitated. As in Dougall, the sex



                                                   4
No. 51630-6-II / 52376-1-II


       offender registration statute permits future Arizona law to define an element of the
       crime.

Id.

       The court concluded that RCW 9A.44.128(10)(h) was unconstitutional because “it

transfers to Arizona the power to define whether Batson has an ongoing duty to register in

Washington.” Id. at 553. Batson’s obligation to register as a sex offender “depends entirely on

Arizona law at any given point in the future.” Id. The court invalidated RCW 9A.44.128(10)(h)

to the extent it imposes a duty to register based on an out-of-state conviction that would not be

classified as a sex offense under Washington law. Id. at 553-54.

C.     ANALYSIS

       We agree with the analysis in Batson. As the court stated in Dougall, the legislature may

adopt existing laws from other jurisdictions. 89 Wash. 2d at 122. But RCW 9A.44.128(10)(h) does

not define “sex offense” based on the law of another state as it existed at some fixed time in the

past. Instead, the definition of “sex offense” in RCW 9A.44.128(10)(h) depends on the law of

another state that may change in the future. If the legislature of a person’s state of conviction

decides that the conviction requires sex offender registration in that state, the person can be

convicted of failure to register in Washington. But if the legislature of a person’s state of

conviction subsequently decides that the conviction does not require sex offender registration in

that state, the person cannot be convicted of failure to register in Washington.

       The language of RCW 9A.44.128(10)(h) itself contemplates an obligation that may

change over time. Whether an offense is a sex offense depends on whether a person “would be

required to register as a sex offender while residing in the state of conviction.” RCW

9A.44.128(10)(h) (emphasis added).




                                                  5
No. 51630-6-II / 52376-1-II


          In addition, it is significant that registration as a sex offender is an ongoing obligation. If

a person was required to register only one time, defining “sex offense” in reference to the

applicable law at that time may constitute the adoption of existing law that Dougall stated was

permissible. 89 Wash. 2d at 122. But because a sex offender’s obligation to register is ongoing,

RCW 9A.44.128(10)(h) allows that obligation to be determined by laws that may change in the

future.

          Here, Oregon law required Reynolds to register as a sex offender in Oregon because of

his third degree rape conviction. Under RCW 9A.44.128(10)(h), that meant that he was a “sex

offender” and was required to register in Washington. But if Oregon law changed and third

degree rape no longer required registration as a sex offender, Reynolds no longer would be

required to register in Washington. And if Oregon law changed yet again to require registration,

Reynolds once again would be required to register. In other words, Reynolds’s ongoing

obligation to register in Washington is “completely dependent” on whether the Oregon

legislature “retains or removes his crime of conviction on its list of registrable crimes.” Batson,

9 Wash. App. 2d at 552.

          Oregon has not changed the sex offender registration requirement for third degree rape

since Reynolds’s conviction, but that fact does not save the constitutionality of the statute. Just

because Oregon has not exercised its delegated ability to determine when Reynolds is obligated

to register in Washington does not mean that no delegation occurred.

          The legislature has delegated its authority to the Oregon legislature to determine at some

point in the future whether people like Reynolds can be convicted of a Washington crime. This is




                                                     6
No. 51630-6-II / 52376-1-II


an unconstitutional delegation of the Washington legislature’s authority to define what

constitutes a crime in Washington.3

        The State argues that RCW 9A.44.128(10)(h) simply represents an acknowledgement that

Washington will honor the laws of other states. The State analogizes RCW 9A.44.128(10)(h) to

RCW 46.20.342(1)(c)(v), which makes it unlawful for a person to drive when that person’s

license has been suspended in another state, even when that suspension is based on an out-of-

state offense that would not be grounds for suspension if committed in Washington. The State

also analogizes RCW 9A.44.128(10)(h) to RCW 9.94A.525(3), which provides that out-of-state

and federal convictions should be classified according to the comparable Washington offense for

purposes of determining offender scores.

        However, these statutes involve a one-time suspension of a driver’s license or a one-time

computation of an offender score based on an out-of-state or federal offense under existing laws.

As noted above, sex offender registration is an ongoing obligation. This ongoing obligation is

contingent on the future laws of another state.4

        We hold that RCW 9A.44.128(10)(h) contains a delegation of the legislative function in

violation of article II, section 1 to the extent that the statute imposes a duty to register based

solely on an out-of-state conviction for an offense (1) for which the person would be required to

register as a sex offender under the current law of that state and (2) that would not be classified




3
  We agree with the dissent that the definition of “sex offense” technically is not an element of
the crime of failing to register as a sex offender. But because the commission of a “sex offense”
is an element, the meaning of “sex offense” necessarily defines the element.
4
 We emphasize that our delegation analysis is limited to the application of RCW
9A.44.128(10)(h) to establish an element of the offense of failure to register as a sex offender.
We express no opinion regarding the constitutionality of other statutes applicable in other
contexts.


                                                   7
No. 51630-6-II / 52376-1-II


as a sex offense under the other provisions of RCW 9A.44.128(10). Accordingly, Reynolds’s

conviction based on that unconstitutional provision must be reversed.

                                        CONCLUSION

       We reverse and vacate Reynolds’s conviction of failure to register as a sex offender.




                                                   MAXA, C.J.



 I concur:



 GLASGOW, J.




                                               8
No. 51630-6-II / 52376-1-II


         MELNICK, J. (dissent) — I respectfully dissent from the majority’s opinion. First, the

majority incorrectly decides that the definition of the term “sex offender” is an element of the

crime. Because the term “sex offender” is a definition, there is no unlawful legislative delegation.

Second, as applied to Bradley Reynolds, the statutory provision at issue is valid.

         Based on a 1990 Oregon conviction for rape in the third degree,5 Reynolds was required to

register as a sex offender. ORS §§ 163A.010 and .015. He has never been relieved of that duty.

Reynolds subsequently moved to Washington and, from 2005–17, he had four convictions for

failing to register as a sex offender in violation of RCW 9A.44.130. In January 2018, the State

once again charged Reynolds for failing to register as a sex offender. He was convicted.

         The majority now reverses Reynolds fifth and latest conviction for failing to register. It

does so on the basis that the Washington Legislature violated the rule of completeness and

unconstitutionally and improperly delegated its legislative function to another state’s legislature.

The majority arrives at this conclusion because it believes the definition of “sex offense” contained

in RCW 9A.44.128(10)(h) “allows another state’s legislature to define an element of the crime of

failure to register as a sex offender.” Majority at 2.

         This conclusion rests on a false premise. The definition of “sex offense” is not an element

of the crime of failure to register.6 It is a definition of an element. There is no improper delegation.

There is no violation of the rule of completeness.




5
    ORS § 163.355.
6
  The majority opinion recognizes that the definition of a sex offense is not “technically” an
element of the crime. Majority at 7 n.3. Although it acknowledges this error, its entire analysis is
based on the legislature unlawfully delegating to another state the authority to state what elements
constitute the crime of failing to register. I do not know what the majority means by its use of
“technically” in the footnote. The definition of “sex offense” is not an element and the majority
provides no support to the contrary.


                                                   9
No. 51630-6-II / 52376-1-II


                                           ANALYSIS

       Statutes are presumed constitutional. State v. Watson, 160 Wash. 2d 1, 10, 154 P.3d 909

(2007). “‘[T]he presumption in favor of a law’s constitutionality should be overcome only in

exceptional cases.’” Watson, 160 Wash. 2d at 11 (quoting City of Seattle v. Eze, 111 Wash. 2d 22, 28,

759 P.2d 366 (1988)). A person challenging the constitutionality of a statute has the burden to

prove its unconstitutionality beyond a reasonable doubt. State v. Bassett, 192 Wash. 2d 67, 77, 428
P.3d 343 (2018).

       State v. Batson, 9 Wash. App. 2d 546, 550, 447 P.3d 202 (internal quotation marks omitted)

(quoting Brower v. State, 137 Wash. 2d 44, 54, 969 P.2d 42 (1998)), review granted, 452 P.3d 1225

(2019), explained the rule of completeness:

               Article II, section 1 of the Washington State Constitution vests all
       legislative powers in our state senate and house of representatives. It is
       unconstitutional for the Legislature to “abdicate or transfer its legislative function
       to others.” This legislative duty requires that all statutes be complete when they
       leave the Legislature. To meet the rule of completeness, the Legislature must define
       all elements of any crime and may not transfer that legislative function to others.

       The Washington Legislature has defined all of the elements of failing to register. They are

as follows: (1) Reynolds was convicted of a felony sex offense; (2) Because of the conviction,

Reynolds was required to register in the State of Washington; (3) Reynolds failed to comply with

a requirement of sex registration. RCW 9A.44.130; 11 WASHINGTON PRACTICE: WASHINGTON

PATTERN JURY INSTRUCTIONS: CRIMINAL 49C.02, at 1078 (4th ed. 2011).

       The definition of “sex offense” is in a wholly separate section of chapter 9A.44 RCW. It

is not an element of the crime, but it is a definition clarifying the meaning of an element. RCW

9A.44.128(10)(h). Definitions of crimes are not elements. State v. Allen, 176 Wash. 2d 611, 229-

30, 294 P.3d 679 (2013).




                                                10
No. 51630-6-II / 52376-1-II


        It is well settled that “to convict” instructions must contain all elements of the charged

crime. State v. Lorenz, 152 Wash. 2d 22, 31-32, 93 P.3d 133 (2004) (definitional term “sexual

gratification” not an element but clarification of the element “sexual contact”).            However,

definitional terms that clarify the meaning of an element are not elements of the crime. Lorenz,
152 Wash. 2d at 36; Allen, 176 Wash. 2d at 629-30.

        In State v. Smith, 159 Wash. 2d 778, 785-86, 154 P.3d 873 (2007), the court concluded that

the common law definitions of assault did not create alternative means of committing the crime

because they were not elements of the crime. Rather, they “merely elaborate upon and clarify the

terms ‘assault’ or ‘assaults’” as used throughout chapter 9A.36 RCW. Smith, 159 Wash. 2d at 786.

They are definitions, not elements.

        In State v. Laico, 97 Wash. App. 759, 764, 987 P.2d 638 (1999), we concluded that “the

definition of ‘great bodily harm’ [did] not add elements to the first degree assault statute, but rather

[was] intended to provide understanding.” Similarly, in State v. Marko, 107 Wash. App. 215, 219-

20, 27 P.3d 228 (2001), we decided that defining the term “threat” did not create additional

elements to the crime of intimidating a witness.

        In the present case, the majority relies on Batson’s determination that the definition of “sex

offense” permits future Arizona law to define an element of the crime. However, this language

conflates two distinct concepts. It combines elements of crimes with definitions and does not

recognize their distinguishing characteristics. Here, Washington is not allowing Arizona, or any

other jurisdiction, to define the elements of the crime of failure to register. Rather, it is defining

when Washington’s failure to register statute applies to a particular individual residing in this state.

        In addition, it must be remembered that not all delegations by the legislature are

unconstitutional. It must be remembered that the legislature has never defined the term “assault.”




                                                   11
No. 51630-6-II / 52376-1-II


State v. Chavez, 163 Wash. 2d 262, 273, 180 P.3d 1250 (2008). Rather it has acquiesced to the courts,

which are the source of the common law, to define the term. Chavez, 163 Wash. 2d at 274. But,

“[t]he Legislature has an established practice of defining prohibited acts in general terms, leaving

to the judicial and executive branches the task of establishing specifics.” State v. Wadsworth, 139
Wash. 2d 724, 743, 991 P.2d 80 (2000) (local judiciary could designate areas weapons prohibited).

This type of action is not an unconstitutional legislative delegation.

         The majority’s reliance on State v. Dougall, 89 Wash. 2d 118, 570 P.2d 135 (1977), is also

misplaced. There, the Federal Register published an order designating diazepam (valium) as a

controlled substance under federal law. The defendant challenged the statute7 that authorized a

substance to be designated or rescheduled merely by publishing it in the Federal Register and

having the Washington State Board of Pharmacy acquiesce to it. The court concluded this

procedure provided insufficient notice of the proscribed conduct. Dougall, 89 Wash. 2d at 120. In a

short secondary holding, it stated that allowing the “future federal designation, rescheduling or

deletion of controlled substances in the Federal Register to become controlled or deleted

substances under the Uniform Controlled Substances Act by means of Board inaction or

acquiescence” constituted an unconstitutional delegation of legislative authority. Dougall, 89
Wash. 2d at 123.

         However, we should bear in mind that the identity of a controlled substance is an element

of the crime of possession. State v. Sibert, 168 Wash. 2d 306, 311, 318, 230 P.3d 142 (2010)

(plurality opinion, but eight justices agreed on this point); State v. Gonzalez, 2 Wash. App. 2d 96,

106, 408 P.3d 743, review denied, 190 Wash. 2d 1021 (2018). On the other hand, the definition of

“sex offense” is not an element. When the legislature delegates to another body the authority to



7
    Former RCW 69.50.201(d) (1998).


                                                 12
No. 51630-6-II / 52376-1-II


define the elements of a crime, it is illegal. However, because the identity of the controlled

substance is an element of the crime, Dougall is clearly distinguishable from the present situation.

       If the majority is correct, it must be remembered that at all times relevant to this case,

Reynolds was required to register as a sex offender. At no time did his status as a sex offender

change. As applied to him, there is no error.

       Statutes may be facially unconstitutional or they may be unconstitutional as applied. To

successfully make a facial challenge, a defendant must show that no circumstances exist in which

the statute, as currently written, can be constitutionally applied. City of Redmond v. Moore, 151
Wash. 2d 664, 668-69, 91 P.3d 875 (2004).             “The remedy for holding a statute facially

unconstitutional is to render the statute totally inoperative.” Moore, 151 Wash. 2d at 669.

       “An as-applied challenge to the constitutional validity of a statute is characterized by a

party’s allegation that application of the statute in the specific context of the party’s actions or

intended actions is unconstitutional.”     Moore, 151 Wash. 2d at 668-69.          “Holding a statute

unconstitutional as-applied prohibits future application of the statute in a similar context, but the

statute is not totally invalidated.” Moore, 151 Wash. 2d at 669.

       In this case, the majority completely invalidates a provision of the statute that defines “sex

offense.” However, I believe that as applied to Reynolds, the statutory provision at issue is valid.

       As pointed out by the majority, Oregon has not changed the sex offender registration

requirement for third degree rape since Reynold’s original conviction for the crime. Therefore,

assuming the majority is correct in its ruling on the rule of completeness, as applied to Reynolds,

there is no unconstitutional infirmity.

       Reynolds has not met his burden to prove beyond a reasonable doubt that the legislature

unconstitutionally delegated its authority. He has also failed to prove beyond a reasonable doubt




                                                 13
No. 51630-6-II / 52376-1-II


that, as applied to him, the definition of “sex offense” is unconstitutional. Therefore, I would

affirm Reynolds conviction for failing to register.




                                                           Melnick, J.




                                                14